In a neglect proceeding pursuant to Family Court Act article 10, the mother appeals from a fact-finding order of the Family Court, Dutchess County (Forman, J.), entered August 22, 2003, made after a hearing, which found, inter alia, that she neglected her daughter Angel Marie L.
Ordered that the fact-finding order is affirmed, without costs or disbursements.
We find no basis to disturb the Family Court’s determination in this case. The finding of neglect is supported by a preponderance of the credible evidence (see Family Ct Act § 1046 [b] [i]), *774which demonstrated that the child was at imminent risk of danger as a result of the mother’s mental illness (see Matter of Octavia S., 255 AD2d 316, 316-317 [1998]; Matter of Jesse DD., 223 AD2d 929, 931-932 [1996]). Where, as here, the Family Court is confronted primarily with issues of credibility, its factual findings must be accorded great weight on appeal (see Matter of Commissioner of Social Servs. of City of N.Y. [Jasmin G.] v Ivan G., 226 AD2d 529 [1996]).
The mother’s remaining contention is without merit. Altman, J.P., S. Miller, Krausman and Cozier, JJ., concur.